DETAILED ACTION
Status of Claims
This office action is in response to the PTAB decision rendered on 12/09/2020. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims are amended as follows:

1-21. (Cancelled)

22. (Currently Amended) A method comprising:
receiving, by a server computer, a network protocol packet including a network protocol header and a transaction payload for a transaction conducted using virtual currency, the network protocol header including a network header portion, the network header portion including a transaction type identifier indicating whether the transaction is a financial transaction using virtual currency, an issuer identifier, a virtual currency token identifier, and a consumer identifier, and the transaction payload including an authorization request message;
determining that the transaction type identifier in the network protocol header indicates the network protocol packet is associated with the financial transaction using virtual currency;
parsing, by the server computer, the issuer identifier, the consumer identifier, and the virtual currency token identifier from the network header portion;
determining, by the server computer, a consumer profile using the consumer identifier;
prior to processing the authorization request message in the transaction payload of the network protocol packet, verifying, by the server computer, that the issuer identifier and the virtual currency token identifier parsed from the network header portion are associated with the consumer profile determined by the consumer identifier parsed from the network header portion;
subsequent to verifying that the issuer identifier and the virtual currency token identifier are associated with the consumer profile, processing, by the server computer, the transaction using virtual currency data in the consumer profile and the authorization request message in the transaction payload of the network protocol packet;
generating, by the server computer, a response message indicating authorization of the transaction;
Page 2 of 11Amdt.transmitting, by the server computer, the response message to a communication device;
wherein the network protocol packet is received from a location proxy that is in communication with a location terminal and a point-of-sale (POS) terminal; and 
wherein the location proxy generates the network header portion of the network protocol packet by combining header fields received from both the location terminal and the POS terminal.

23-26. (Cancelled)

A method comprising:
receiving, by a server computer, a network protocol packet including a network protocol header and a transaction payload for a transaction conducted using virtual currency, the network protocol header including a network header portion, the network header portion including a transaction type identifier indicating whether the transaction is a financial transaction using virtual currency, an issuer identifier, a virtual currency token identifier, and a consumer identifier, and the transaction payload including an authorization request message;
determining that the transaction type identifier in the network protocol header indicates the network protocol packet is associated with the financial transaction using virtual currency;
parsing, by the server computer, the issuer identifier, the consumer identifier, and the virtual currency token identifier from the network header portion;
determining, by the server computer, a consumer profile using the consumer identifier;
prior to processing the authorization request message in the transaction payload of the network protocol packet, verifying, by the server computer, that the issuer identifier and the virtual currency token identifier parsed from the network header portion are associated with the consumer profile determined by the consumer identifier parsed from the network header portion;
subsequent to verifying that the issuer identifier and the virtual currency token identifier are associated with the consumer profile, processing, by the server computer, the transaction using virtual currency data in the consumer profile and the authorization request message in the transaction payload of the network protocol packet;
generating, by the server computer, a response message indicating authorization of the transaction;
Page 2 of 11Amdt.transmitting, by the server computer, the response message to a communication device;
wherein the network protocol packet is received from a location proxy that is in communication with a location terminal and a point-of-sale (POS) terminal;
wherein the network header portion further includes a device identifier identifying the communication device; and 
wherein the device identifier is provided to the location proxy by both the location terminal and the POS terminal.

28-32. (Cancelled)

Allowable Subject Matter
Claims 22 and 27 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
On 12/9/2020, the Patent Trial and Appeal Board affirmed the rejection(s) against independent claim(s) 1, but reversed all rejections against claim(s) 22 and 27 dependent thereon. The Board also affirmed the rejection(s) on the remaining dependent claims(s). The . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Gabriel Mercado/Examiner, Art Unit 3685              

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685